Citation Nr: 0608301	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  00-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
osteoarthritis of the lumbar spine, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from April 1951 to March 1953, 
February 1955 to February 1958, and July 1958 to July 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2004.  This matter was 
originally on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

In the March 2006 Informal Hearing Presentation, the 
veteran's service representative indicated that the veteran 
should be compensated for degenerative joint disease of 
multiple joints.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Under the old schedule for rating spine disabilities, the 
evidence shows that the veteran's service-connected low back 
disability is not productive of moderate limitation of 
motion, muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in the standing 
position, vertebra fracture, ankylosis, or objectively 
demonstrated neurologic abnormalities attributable to disc 
disease.  

3.  Under the amended schedule for rating spine disabilities, 
the medical evidence shows that the veteran's service-
connected low back disability is only productive of forward 
flexion to 80 degrees or more and absent objectively 
demonstrated neurologic abnormalities attributable to disc 
disease.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for service-connected osteoarthritis of the lumbar 
spine have not been met or approximated under either the old 
or amended schedule for rating spine disabilities.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5292 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.71a, Diagnostic 
Code 5003-5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in July 2003 and February 2005, the RO and Appeals Management 
Center (AMC) advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notices advised the veteran of what the evidence must 
show to establish entitlement to an increased rating for the 
service-connected disability.  The Board also recognizes that 
the February 2005 VCAA notice specifically requested that the 
veteran provide any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the instant appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his increased rating claim, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
To the extent any concerns raised in Dingess/Hartman are 
present in the instant appeal, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  The Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, so any question as to the 
appropriate effective date to be assigned is rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
July 2000 rating decision, August 2000 Statement of the Case 
(SOC), July 2003 Supplemental Statement of the Case (SSOC), 
and November 2005 SSOC, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The August 2000 SOC and November 2005 SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA and the amended schedule 
for evaluating spine disabilities.   

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The RO and AMC considered the veteran's low 
back disability under the old and amended rating schedule.

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in March 2000 and June 
2003 and obtained VA treatment records.  As noted above, in 
accordance with the Board's October 2004 Remand, the AMC 
scheduled the veteran for another VA examination in March 
2005 for purposes of obtaining an evaluation of the veteran's 
low back disability under the revised rating criteria.  The 
veteran failed to report to the examination.  Notice of the 
examination was mailed to the veteran's address (11456 Hwy 
129).  In correspondence dated in May 2005 and mailed to 
another address of record (RR 1), the AMC advised the veteran 
of his failure to report to the March 2005 VA examination and 
that VA's records showed two addresses (11456 Hwy 129 and 
RR1) for him.  The AMC requested that the veteran advise VA 
as to his correct mailing address.  There is no response from 
the veteran of record.  The claims file also shows that 
neither the May 2005 letter nor the March 2005 notice of 
examination was returned to VA as undeliverable.  Under these 
facts, the Board finds that the veteran was provided with 
notice of the scheduled VA examination, and he has not 
provided good cause for his failure to report to the 
examination.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim is usually denied.  38 C.F.R. § 3.655 
(2005).  Here, the veteran did report to the March 2000 and 
June 2003 VA examinations, so his disability will be rated 
based on the clinical findings noted in the reports on these 
examinations.

The veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  The Board also finds that the 
AMC complied with the Board's October 2004 Remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Board will proceed with appellate review.

Service connection was established for the veteran's low back 
disability effective in March 1977.  In October 1999, the 
veteran filed the instant claim for an increased rating.  

VA treatment records dated from September 1998 to November 
1999 noted that the veteran had degenerative joint disease 
with minimal symptoms.

The March 2000 VA examination report showed that the examiner 
reviewed the claims file.  The veteran complained of joint 
pain on moist, damp days and with prolonged standing, 
walking, or sitting for 20 minutes or longer.  He indicated 
that his sleep was disrupted approximately every hour and 
that he was no longer able to run five miles a day secondary 
to joint pain.  He maintained that he quit his job as a 
security enforcement officer in October 1999 secondary to his 
joint pain.  The physical examination revealed no tenderness 
over his lumbosacral spine.  On range of motion of the lumbar 
spine, forward flexion was 0 to 80 degrees, at which point he 
stopped secondary to discomfort.  Lateral bending was 0 to 20 
degrees, again limited by complaints of discomfort.  Deep 
tendon reflexes were "1+ bilateral knee jerks."  He was 
able to rise on his toes and his heels without any 
difficulty.  The examiner provided a diagnosis of 
degenerative joint disease of the lumbosacral spine, which a 
March 2000 radiographic report confirmed. 

The June 2003 VA examination report showed that the examiner 
reviewed the claims file.  The veteran continued to complain 
of occasional low back pain particularly in damp weather.  He 
indicated that the pain did not radiate and denied any 
associated bowel or bladder incontinence.  He denied any 
lower extremity weakness, numbness, or paresthesias.  He 
indicated that he did not perform heavy lifting and related 
that he could twist, bend, or stoop routinely without marked 
restriction.  The physical examination of the lumbar spine 
showed no deformity or tenderness.  Right and left lateral 
flexion was 0 to 25 degrees, with mild pain at the end of 
range of motion.  Forward flexion was 0 to 90 degrees; he 
reported no pain with this motion.  In an addendum, the 
examiner provided a diagnosis of lumbar spine with 
degenerative joint disease, degenerative disc disease, and 
slight scoliosis per the radiologist.  

The veteran's low back disability is currently assigned a 10 
percent rating under Diagnostic Codes 5003-5292 of the old 
schedule for rating spine disabilities.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  Limitation of range of 
lumbar motion was previously accounted for under Diagnostic 
Code 5292.  38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 
5292 (2003) of the old schedule rated limitation of motion of 
the spine according to whether it was slight, moderate, or 
severe.  The words "slight," "moderate," and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Guidance can be obtained from the amended regulations.  The 
current definition of normal range of motion for the spine is 
based on medical guidelines in existence since 1984; 
therefore, the Board will apply the current ranges of motion 
to rating spine disabilities under the old criteria.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (2005).   

Under Diagnostic Code 5292, a 20 percent rating is assigned 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
A slight loss of motion on forward flexion and lateral 
flexion on account of discomfort and pain was demonstrated at 
the VA examinations.  As the veteran's low back disability is 
not productive of moderate limitation of motion of the lumbar 
spine, he is not entitled to assignment of the next higher 
rating of 20 percent under Diagnostic Code 5292.  

The Board is required to consider other diagnostic codes 
under the old schedule to determine whether the veteran is 
entitled to a rating in excess of 10 percent under any of 
them.  

The VA examinations show that the veteran's low back 
disability is not productive of muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in the standing position, so he is not entitled to assignment 
of the next higher rating of 20 percent under Diagnostic Code 
5295 of the old schedule.  The VA examinations further show 
that there is no x-ray evidence of residuals of a fracture of 
the vertebra attributable to the service-connected low back 
disability.  Nor does the veteran have ankylosis of the 
lumbar spine.  Additionally, service connection is not in 
effect for degenerative disc disease of the lumbar spine 
found on VA examination in June 2003, the disc disease has 
not been clinically attributed to the service-connected low 
back disability, and the disc disease does not currently 
manifest any separately ratable compensable neurologic 
deficits.  Thus, the veteran is precluded from an evaluation 
under Diagnostic Codes 5285, 5289, and 5293 of the old 
schedule and Diagnostic Code 8520.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289, and 5295 (2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005). 

Accordingly, the Board concludes that the veteran is not 
entitled to an increased rating in excess of 10 percent for 
service-connected osteoarthritis of the lumbar spine under 
the old schedule for rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the amended schedule, any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 1 (2005).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a (2005).  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  

The medical evidence shows that the veteran's low back 
disability is only productive of the criteria associated with 
a 10 percent rating for forward flexion to 80 degrees or 
more.  Therefore, the veteran is entitled to at best a 10 
percent rating under the amended schedule for rating spine 
disabilities with respect to the orthopedic manifestations of 
the low back disability.  Additionally, for reasons discussed 
above, an evaluation under Diagnostic Code 8520 for any 
neurological manifestations associated with the low back 
disability is not warranted.  It follows that no 
consideration need be made to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, evaluation of the veteran's low back 
disability results in the same currently assigned 10 percent 
rating.  

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's low back disability presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  
The objective medical evidence of record shows that 
manifestations of the veteran's low back disability do not 
result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A.          § 1155 (West 2002).  Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating in excess of 10 percent for service-
connected osteoarthritis of the lumbar spine is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


